TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-12-00756-CV



                                    In re Randy Gourley




                ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                          MEMORANDUM OPINION


              Relator Randy Gourley’s petition for mandamus is denied.



                                   __________________________________________

                                   Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: January 18, 2013